The Court were of opinion that such parol evidence was admissible to prove that the same witness was a convict and transported as aforesaid; but inasmuch as before and-during the year 1750 there were offences not amounting to felony, or rendering a person thereof convicted, infamous, for which, by the statutes of Great Britain then subsisting, offenders might be transported from Great Britain to the then British colonies, in the same manner as felons are directed to be transported there to serve for a term of years. The Court were further of opinion, that it was incumbent on the plaintiff, in order to prove the incompetency of the said witness, to prove by record or other evidence, that he was transported for some offence made felony or infamous by the common law of England, or by some statute of Great Britain, and the Court being of opinion that the parol evidence ¡offered was admissible, the defendant excepted.
(Hanson and Goldsborough)
The plaintiff being called made default. Judgment of non pros.